Citation Nr: 0325103	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  98-11 990A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carol L. Eckart





INTRODUCTION

The veteran served on active duty from September 1973 to 
January 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  In July 1997 
the RO denied entitlement to service connection for 
degenerative disc disease of the cervical spine.  In February 
1999 the RO denied entitlement to service connection for 
PTSD.  

The veteran is noted to have withdrawn in writing a request 
for a hearing before a Veterans Law Judge at the RO.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

Upon review of the evidence, the Board finds that due process 
concerns require a remand in this matter.  

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).

Regarding the issue of entitlement to service connection for 
PTSD, the RO sent the veteran a supplemental statement of the 
case (SSOC) in July 2003, which advised her of the notice 
requirements of the VCAA, regarding the disability currently 
at issue pursuant to Quartuccio.  However the RO failed to 
address this claim on appeal with a VCAA letter consistent 
with the requirements of Disabled American Veterans, et al.  
A duty to assist letter sent by the RO in October 1999 is 
noted to contain wording addressing the now defunct well-
grounded standards.  A VCAA duty to assist letter sent in 
August 2001 is noted to be limited to the issue of 
entitlement to service connection for degenerative disc 
disease of the cervical spine.  

Moreover regarding the issue of entitlement to service 
connection for degenerative disc disease of the cervical 
spine on appeal, the Board finds that another VA examination 
is warranted to fully ascertain the current nature and 
etiology of the veteran's cervical spine disability.  Service 
medical records are noted to show treatment for neck pain in 
August 1978.  The May 1997 VA examination addressing this 
issue is noted to have been conducted without benefit of a 
claims file review.  Subsequent VA examinations address other 
issues besides the cervical spine issue.  

The Board finds that the duty to assist requires a VA 
examination to include review of the claims file, and 
particularly the service medical records, to address the 
issue of whether the veteran's current cervical spine 
problems are related to service.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter addressing 
the issue of entitlement to service 
connection for PTSD, consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  

3.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist including 
on a fee basis if necessary to ascertain 
the current nature, extent of severity, 
and etiology of the cervical spine 
disability. 

The claims folder and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact reviewed in conjunction with 
the examination.  All indicated special 
tests should be undertaken.

The examiner must fully address the 
following medical issues:

(a) Does the veteran have a current 
cervical disability (ies)? If so, what 
is/are the diagnosis(es)?

(b) Is it at least as likely as not that 
any currently identified cervical spine 
disability(ies) is/are related to 
military service, or if existing prior to 
service, was/were aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If any an opinion cannot be 
provided without resort to speculation, 
the examiner should so note.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
service connection for a cervical spine 
disability and for PTSD.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC, however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of her claim.  38 C.F.R. § 3.655 
(2002).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

